DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-19 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 8, the phrase “the axis-z direction” should be changed to -- an axis-z direction --.
In claim 4, line 4, the phrase “the axis-x direction” should be changed to -- an axis-x direction --.
In claim 5, lines 4-5, the phrase “the axis-x direction” should be changed to -- an axis-x direction --.
In claim 10, line 4, the word -- a -- should be inserted before the phrase “first axis”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 8, the phrase “the first direction” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-7, 9-11, 13-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0040667 (Tanaka).
With regards to claim 1, Tanaka discloses a physical quantity sensor comprising, as illustrated in Figures 1-19 (namely Figures 8-9), an inertial sensor 300; provided that axes X, Y, and Z are three axes perpendicular to one another (as observed in Figures 8-9); a substrate 10; a movable element 20 that swings around a swing axis Q extending along the axis Y; a protrusion 65 that overlaps with the movable element in a plan view along the axis-Z direction and protrudes from the substrate toward the movable element; the protrusion includes a proximal protrusion 65 (e.g. starting from the left-hand side, the second top protrusion 65 in the top line of protrusions in Figure 8) and a distal protrusion 65 (e.g. starting from the left-hand side, the first top protrusion 65 in the top line of protrusions in Figure 8) so located as to be farther from the swing axis than the proximal protrusion; when the movable element swings relative to the substrate around the swing axis, the proximal protrusion and the distal protrusion 
With regards to claim 2, Tanaka further discloses the proximal protrusion is formed of a plurality of proximal protrusions 65 (e.g. starting from the left-hand side, the second top protrusion 65 in the top line of protrusions and the second bottom protrusion 65 in the bottom line of protrusions in Figure 8) so provided as to be separate from each other in a direction extending along the swing axis.  (See, as observed in Figure 8).
With regards to claim 3, Tanaka further discloses the distal protrusion is formed of a plurality of distal protrusions 65 (e.g. starting from the left-hand side, the first top protrusion 65 in the top line of protrusions and the first bottom protrusion 65 in the bottom line of protrusions in Figure 8) so provided as to be separate from each other in a direction extending along the swing axis.  (See, as observed in Figure 8).
With regards to claim 5, Tanaka further discloses when the proximal protrusion 65 comes into contact with the movable element, a surface of the movable element 20 that is a surface facing the substrate contracts in the axis-X direction.
With regards to claim 6, Tanaka further discloses a detection electrode 50 that is provided on the substrate 10 and overlaps with the movable element 20 in the plan view along the axis-Z direction; a dummy electrode 61 that is provided on the substrate 10, overlaps with a region of the movable element 20 that is a region that does not overlap with the detection electrode in the plan view along the axis-Z direction, and has the same potential as potential at the movable element.  (See, paragraph [0091]; Figures 8-9).
With regards to claim 7, Tanaka further discloses the proximal protrusion is covered with the detection electrode; the distal protrusion is covered with the dummy electrode.  (See, as observed in Figure 9).

With regards to claim 16, Tanaka further discloses an electronic instrument 1100,1200,1300 comprising the inertial sensor; a control circuit that performs control based on a detection signal outputted from the inertial sensor.  (See, paragraphs [0159] to [0167]; Figures 16-18).
With regards to claim 17, Tanaka further discloses an electronic instrument 1100,1200,1300 comprising the inertial sensor; a control circuit that performs control based on a detection signal outputted from the inertial sensor.  (See, paragraphs [0159] to [0167]; Figures 16-18).
With regards to claims 10-11, 13-14 and 18-19, the claims are commensurate in scope with the above claims 1-3,5-7,16-17 and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 4, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0040667 (Tanaka) in view U.S. Patent Application Publication 2014/0338451 (Takagi).
With regards to claim 4, Tanaka does not disclose the distal protrusion is provided between a first imaginary straight line that intersects one of the proximal protrusions and extends in the axis-X direction in the plan view along the axis-Z direction and a second imaginary straight line that intersects another of the proximal protrusions and extends in the axis-X direction in the plan view along the axis-Z direction.
Takagi discloses a MEMS acceleration sensor comprising, as illustrated in Figures 1-11 (namely Figures 1,2,6), an inertial sensor 1,1c; provided that axes X, Y, and Z are three axes perpendicular to one another (as observed in Figures 1,2,6); a substrate 10; a movable element 50 that swings around a swing axis Q extending along the axis Y; a proximal protrusions 15 (Figure 6; paragraphs [0163] to [0176]); a distal protrusion 14a,14b; the distal protrusion 14a,14b that overlaps with the movable element in a plan view along the axis-Z direction and protrudes from the substrate toward the movable element such that the protrusion 14a,14b is provided between a first imaginary straight line that intersect a region (e.g. top region of the movable element) and extends in the axis-X direction in the plan view along the axis-Z direction and a second imaginary straight line that intersects another region (e.g. bottom region of the movable element) extends in the axis-X direction in the plan view along the axis-Z direction (Figures 1,2,6).  (See, paragraphs [0060] to [0216]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the distal protrusion is provided between a first imaginary straight line that intersects 
Furthermore, to set such structural characteristic as to position and arrange the distal protrusion between two proximal protrusions, as presently claimed, is considered to have been a matter of structural optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the protrusions, namely to prevent the movable element from coming into contact with the detection electrode section.  [NOTE:  In re Japikse, 86 USPQ 70 (CCPA 1950)].
With regards to claim 8, Tanaka does not disclose the proximal protrusion and the distal protrusion are covered with the dummy electrode.  However, to have set such structural characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  
With regards to claim 12, the claim is commensurate in scope with the above claim 2 and is rejected for the same reasons as set forth above.
With regards to claim 15, Tanaka further discloses a detection electrode 50 that is provided at a first region of the substrate; a dummy electrode 61 that is provided on a second region of the substrate, and that has the same potential as potential at the movable element (paragraph [0091]; Figures 8-9).  However, Tanaka does not disclose the first protrusion and the second protrusion are covered with the detection electrode.  To have set such structural characteristics as in the claim is considered to have been a matter of optimization and choice .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly ‘020 Tanaka, ‘375 Tanaka, ‘413 Tanaka, McNeil, Guo, are related to inertial sensor including a plurality of protrusions on the substrate or the movable element, detection electrodes and dummy electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-







/HELEN C KWOK/Primary Examiner, Art Unit 2861